Citation Nr: 1002333	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-34 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
30 percent for major depression.

2.  Entitlement to an initial disability rating higher than 
30 percent for headaches.
 

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from February 1983 to April 
2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by Regional Offices (RO) of the 
United States Department of Veterans Affairs (VA).  In an 
August 2005 rating decision, the Louisville, Kentucky RO 
granted service connection for major depression, and assigned 
an initial disability rating of 30 percent.  The RO granted 
service connection for headaches, and assigned an initial 
disability rating of 0 percent.  In an October 2007 rating 
decision, the Pittsburgh, Pennsylvania RO increased the 
initial rating for headaches to 30 percent.

The Veteran's appeal previously included an appeal for 
service connection for fibromyalgia.  In the October 2007 
decision, the RO granted service connection for fibromyalgia.  
Therefore, that issue is no longer on appeal.

The issue of the rating for major depression is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

From May 1, 2005, the Veteran's has had nearly continuous 
headaches with very frequent episodes of severe headaches, 
producing severe interference with work attendance.


CONCLUSION OF LAW

From May 1, 2005, the Veteran's headaches have met the 
criteria for a 50 percent disability rating.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.2, 4.7, 4.10, 4,124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In February 2005, prior to her April 2005 retirement from 
service, the Veteran submitted her claim for VA disability 
compensation.  She signed in February 2005 acknowledging that 
VA provided her notice of the evidence and information 
necessary to substantiate her claim for service connection.  
In subsequent letters, issued in March 2006 and October 2008, 
the RO advised the Veteran how VA determines disability 
ratings and effective dates.  The case was last adjudicated 
in a June 2009 supplemental statement of the case.

Some elements of VCAA notice were issued after the initial 
adjudication of the Veteran's claim.  Ultimately, however, 
the Veteran was notified and aware of the evidence needed to 
substantiate her claim for service connection and a higher 
rating for headaches, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  The 
Veteran actively participated in the claims process by 
submitting written argument and supporting statements.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process, and she has done so.  Any 
error in the sequence of events or content of the notices is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of that matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

With respect to the headaches rating claim, the record 
reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, 
including service treatment records, post-service treatment 
records, and VA examination reports.  VA has substantially 
complied with the notice and assistance requirements; and the 
Veteran is not prejudiced by a decision on that claim at this 
time.

Rating for Headaches

The Veteran appealed the initial 0 percent rating that the RO 
assigned for headaches, effective from the Veteran's 
separation from service.  The RO subsequently increased that 
initial rating to 30 percent.  The continuing appeal is for 
an initial or subsequent rating higher than 30 percent.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court has held that, at the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The current appeal is an appeal of the initial rating, so the 
Board will consider the evidence for the entire period since 
the May 1, 2005, effective date of the grant of service 
connection, and will consider whether staged ratings are 
warranted.

The RO has evaluated the Veteran's headaches under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100, for migraine headaches.  That 
code provides for evaluating a chronic headache disorder as 
follows:

With very frequent completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability  
....................................... 50 percent

With characteristic prostrating attacks 
occurring on an average once a month over 
last several months
   ......................................................... 30 
percent

With characteristic prostrating attacks 
averaging one in 2 months over last 
several months  ................ 10 
percent

With less frequent attacks  
............................... 0 percent

The Veteran's service treatment records show treatment for 
chronic headaches.  In January 2005, she was seen for 
progressive difficulty with chronic headache pain and 
episodic migraine headaches.  She had a VA medical 
examination in March 2005, before she retired from service.  
It was noted that the Veteran had served in Iraq for ten 
months, and had been evacuated from that posting because of 
her headaches.  The Veteran reported a long history of 
treatment and neurological evaluations for chronic headaches.  
The examiner noted that the Veteran performed her military 
duties despite her chronic headaches.

In late January to early February 2006, the Veteran had five 
days of inpatient treatment for episodic cluster headache and 
recurrent depressive dysfunction.  At that time, the Veteran 
reported having had almost continuous light grade headaches 
since March 2003.  She reported that on three occasions 
headaches had lasted for several weeks, with intermittent 
periods of very strong pain that lasted up to an hour.  She 
stated that the present four week headache episode included 
extreme pain for up to an hour several times per day, often 
worst at night.  The treating physician reported that the 
Veteran's chronic slight headaches and episodes of intensive 
headaches continued during her inpatient treatment.  The 
physician noted that during the intensive attacks the 
Veteran's left eye was red and tearing.  Treatment included 
steroid therapy as well as other medications.

In November 2008 statement, the Veteran submitted statements 
from persons who know her.  The Veteran's mother, Ms. C. J., 
wrote that the Veteran suffered constantly from migraine 
headaches.  Ms. J. wrote that the Veteran took five pills 
each night before bed, but still could not sleep all night, 
and was up every morning between 3 and 5 a.m.  A coworker, 
Mr. G. G., reported that the Veteran had cluster headaches 
that had caused her to have increased absences from work in 
recent months.  Mr. G. indicated that the Veteran's work was 
highly regarded, but that the increasing frequency and 
intensity of her headaches made her attendance unpredictable.

In a November 2008 statement of her own, the Veteran 
indicated that she had both cluster headaches and migraine 
headaches.  She stated that the headaches had increased in 
frequency from two to three times per week to daily.  She 
reported that in May 2007 and again in March 2008 she was 
taken to the emergency room because of severe headaches.  She 
stated that she took medications every night for headaches.  
She related that headaches affected her work, and that she 
had used 17 days of sick leave and 13 days of annual leave 
that year.  She reported that she often developed migraines 
at work, and then had to go into her office and turn off the 
lights for at least 30 minutes.  She indicated that her 
ability to continue working was in question.

The Veteran describes chronic, ongoing headaches, with very 
frequent hour-long episodes of severe headaches.  There are 
consistent reports that episodes that are severe enough to 
interfere with work are much more frequent than once a month.  
The Veteran and her coworker Mr. G. both indicate that the 
unpredictability, frequency, and severity of her headaches 
jeopardize her ability to keep her job.  The Veteran's 
headache disability picture falls between the criteria for 30 
percent and 50 percent ratings under Diagnostic Code 8100, 
but, overall, more nearly approximates the criteria for a 50 
percent rating.  There is evidence that her headache disorder 
has produced that level of impairment since separation from 
service.  While still in service, the Veteran was reassigned 
out of Iraq because of her headaches.  Her headaches required 
a period of inpatient treatment less than a year after 
separation from service.  On balance, the record supports an 
initial rating of 50 percent for the Veteran's headaches.


ORDER

Entitlement to a 50 percent disability rating for headaches, 
from May 1, 2005, is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.




REMAND

The Veteran appealed for a rating higher than the 30 percent 
rating that the RO assigned for her service-connected major 
depression.  The RO indicated that insomnia that the Veteran 
claimed is associated with her depression and is included in 
the rating for depression.  The Veteran asserts that her 
depression is worsened by persistent pain due to service-
connected fibromyalgia, and that the severity of her 
depression is related to distressing experiences during her 
service.  The Veteran had a VA mental health examination in 
March 2005.  Records of post-service medical treatment of the 
Veteran reflect that she continues on medication for 
depression.  Those records, however, provide little 
information about the manifestations and severity of her 
depression.  In order to obtain more detailed and more recent 
information about the Veteran's depression, the Board remands 
the issue for a new VA mental health examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental 
health examination to obtain additional 
findings regarding the current 
manifestations and effects of the 
Veteran's service-connected mental 
disability, which has been described as 
depression and insomnia.  The examiner 
must be provided with the Veteran's claims 
file for review.  The examiner should note 
the current signs and severity of the 
Veteran's mental disorders, and should 
discuss the effects of those disorders on 
the Veteran's functioning at work and in 
family and social relationships.

2.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claim can be granted.  If the 
claim remains denied, issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


